



COURT OF APPEAL FOR BRITISH
COLUMBIA




Citation:



Sobeys West Inc. v. College of Pharmacists of British
  Columbia,









2016 BCCA 41




Date: 20160127

Docket: CA42103

Between:

Sobeys West Inc.
and Jace Holdings Ltd.

Respondents

(Petitioners)

And

College of Pharmacists
of British Columbia

Appellant

(Respondent)

And

Shoppers
Drug Mart Inc.

Intervenor






Before:



The Honourable Mr. Justice Donald

The Honourable Madam Justice Newbury

The Honourable Mr. Justice Goepel




On appeal from:  An
order of the Supreme Court of British Columbia, dated July 25, 2014 (
Sobeys
West Inc. v. College of Pharmacists of British Columbia
,
2014 BCSC 1414, Vancouver Docket No. S139071).




Counsel for the Appellant:



D.K. Lovett, Q.C.
A.R. Westmacott Q.C.





Counsel for the Respondents:



P.A. Gall, Q.C.
A. Zwack





Counsel for the Intervenor Shoppers Drug Mart Inc.



R.J.C. Deane
E.C. Little





Place and Date of Hearing:



Vancouver, British
  Columbia

December 9-10, 2015





Place and Date of Judgment:



Vancouver, British
  Columbia

January 27, 2016











Written Reasons by:





The Honourable Madam Justice Newbury





Concurred in by:





The Honourable Mr. Justice Donald

The Honourable Mr. Justice Goepel




Summary:

A bylaw prohibiting
pharmacists from using customer incentive programs was found to be unreasonable
on judicial review. The College of Pharmacists appealed. Held: Appeal allowed.
Evidence not before the tribunal should not have been included in the record
on judicial review. The College can prohibit incentive programs without
empirical evidence of harm to customers. The College does not need to select
the least intrusive method to address its bona fide concerns that inducements
from pharmacists were a matter of public interest and professional standards. Applying
Dunsmuir, the prohibition fell within the range of reasonable outcomes.

Reasons for Judgment of the Honourable
Madam Justice Newbury:

[1]

The College of Pharmacists of British Columbia appeals a decision of the
chambers judge below which struck down, on judicial review, certain bylaws
adopted by the Colleges board (the Council) in September 2013. In general terms,
the bylaws prohibited pharmacists from making customer incentive programs available
to patients in order to induce the purchase of pharmacy services, drugs or
devices from particular pharmacies or pharmacists. The decision represented a
business victory for the petitioners Sobeys and Jace Holdings Ltd., which
operate Safeway and Thrifty Foods stores, respectively; and for the
intervenor Shoppers Drug Mart Inc. These stores offer customer benefits and loyalty
programs to all their customers, including patients of their pharmacies.

[2]

In considering the reasonableness of the bylaws, the chambers judge
found that competing public interests were at stake  on the one hand, the publics
interest in obtaining prescriptions and pharmacy services at the lowest price,
and on the other hand, the avoidance of a number of harms or potential harms
associated by the College with incentive programs offered by pharmacies.
Following an analysis of some of the affidavit evidence relating to certain concerns
cited by the College, the chambers judge concluded that the impugned bylaws
were overbroad and that their net effect was harmful to the public interest in
obtaining pharmacy services and prescriptions at the lowest price. He
therefore ruled that the bylaws were unreasonable. (Para. 60.)

[3]

The College appeals on the ground that the chambers judge failed to
apply the reasonableness standard. Instead, the College submits, the chambers
judge required empirical evidence of actual harm to the public before the
bylaws could be justified as being in the public interest. As well, the College
says the judge conflated the evidentiary requirements and legal principles
applicable to the granting of interim injunctions with the principles
applicable to the judicial review of bylaws of a self-governing profession.

[4]

The petitioners join issue on all these arguments and in addition raise
more general questions concerning the record in a case such as this, where
the decision being reviewed is not an adjudicative one reached at a hearing involving
two or more disputing parties. The petitioners argue that since the law of
judicial review has evolved in Canada substantially beyond the search for
jurisdictional error or error on the face of the record, the evidentiary rules
should be adapted such that a court may consider evidence that was not, but
could or should have been, before the tribunal when it made its decision.

Legislative Context

[5]

I begin, however, with a review of the legislative provisions that are
relevant to the existence and powers of the College and its adoption of the
impugned bylaws. As noted by the chambers judge at para. 2 of his reasons,
the College is the regulatory body responsible for registering and licensing
pharmacists and pharmacy technicians throughout the province. At the time the
bylaws were adopted, the College consisted of approximately 5,200 pharmacists working
in approximately 1,200 pharmacies in British Columbia. Seventy-five of those
pharmacies are located in Safeway stores and 12 in Thrifty Foods stores.

[6]

The College is one of several colleges governed by the
Health
Professions Act
, R.S.B.C. 1996, c. 183 and by the more specific
Pharmacy
Operations and Drug Scheduling Act
, S.B.C. 2003, c. 77 (referred to by
counsel as the PODSA). Like most statutes regulating self-governing
professions, the
Health Professions Act
clearly places the public
interest in the forefront of the legislative scheme. Section 16(1) provides
that it is the duty of a college:

(a)        to serve and protect the public, and

(b)        to exercise its powers
and discharge its responsibilities under all enactments in the public interest.

Section 16(2) specifies the
following objects of a college under the
Health Professions Act
:

(a)        to superintend the practice of the profession;

(b)   to govern its registrants according to this Act, the
regulations and the bylaws of the college;

(c)   to establish the conditions or requirements for
registration of a person as a member of the college;

(d)   to establish, monitor and enforce standards of practice
to enhance the quality of practice and reduce incompetent, impaired or
unethical practice amongst registrants;

(e)   to establish and maintain a continuing competency
program to promote high practice standards amongst registrants;

(f)    to establish, for a college designated under section
12 (2) (h), a patient relations program to seek to prevent professional
misconduct of a sexual nature;

(g)   to establish, monitor and enforce standards of
professional ethics amongst registrants;

(h)   to require registrants to provide to an individual
access to the individual's health care records in appropriate circumstances;

(i)    to inform individuals of their rights under this Act
and the
Freedom of Information and Protection of Privacy Act
;

(i.1)   to establish and employ registration, inquiry and
discipline procedures that are transparent, objective, impartial and fair;

(j)    to administer the affairs of the college and perform
its duties and exercise its powers under this Act or other enactments;

(k)   in the course of performing its duties and exercising
its powers under this Act or other enactments, to promote and enhance the
following:

(i)  collaborative relations
with other colleges established under this Act, regional health boards
designated under the
Health Authorities Act
and other entities in the
Provincial health system, post-secondary education institutions and the
government;

(ii)  interprofessional
collaborative practice between its registrants and persons practising another
health profession;

(iii)  the ability of its registrants to respond and
adapt to changes in practice environments, advances in technology and other
emerging issues.

[7]

Section 19 of the
Health Professions Act
authorizes the board of
a college to pass bylaws for specified purposes. I reproduce below those purposes
that may be relevant to this case:

19  (1) A board may make bylaws, consistent with the
duties and objects of a college under section 16, that it considers necessary
or advisable, including bylaws to do the following:

.                    .                    .

(k)     establish standards, limits
or conditions for the practice of the designated health profession by
registrants;

.                    .                    .

(l)      establish standards of
professional ethics for registrants, including standards for the avoidance of
conflicts of interest;

.                    .                    .

(s)     regulate and prohibit
advertising and marketing or types of advertising and marketing by registrants;

.                    .                    .

(x.1)  establish requirements
concerning

(i)    collection of personal
health information,

(ii)    creation of health care
records containing personal health information, and

(iii)   creation of administrative and accounting records;

Once a bylaw is adopted by a board, it must be filed
with the Minister of Health, who may disallow the bylaw or a portion thereof,
or declare that the bylaw or a portion thereof will come into force on a
specified date: s. 19(3.1).

[8]

The College is governed by a board (the Council) constituted in
accordance with s. 17 of the
Health Professions Act
. When the
bylaws were adopted, the Council was comprised of 12 persons, four of whom were
appointed by the Minister, seven of whom were pharmacists elected by the College
and one of whom was an elected pharmacy technician.

[9]

The provincial government licenses pharmacies under s. 2 of the PODSA.
Part 4 of that Act supplements s. 19 of the
Health Professions Act
by authorizing the Council to make bylaws concerning various subjects,
including:

(d) the requirements for the licensing and operation of a
pharmacy, including, but not limited to,

(i)  the use and supervision
of support persons, including the ratio of pharmacists to support persons,

(ii)  the physical
requirements for premises,

(iii)  the maintenance and
disposal of records, including patient records and records concerning drug
inventory, purchases and transfers,

(iv)  the equipment and things
to be used in the operation of a pharmacy, and

(v)  the name, signage and
other forms of public identification of the pharmacy;

(e) the requirements for the
dispensing, sale, storage or disposal of a drug or device listed or included by
reference in the drug schedules;



(g) the responsibilities of
managers of pharmacies, owners of pharmacies or directors of corporations that
own pharmacies;



(i) the standards of advertising;

Under ss. 21(5) and (6) of the PODSA, bylaws must
also be filed with and approved by the Minister before they come into effect.

[10]

Under s. 19(8) of the
Health Professions Act
, a pharmacist must
not practice his or her profession except in accordance with the bylaws of the College.
The College may revoke or suspend the license of a pharmacy or pharmacist found
to be in breach of a bylaw: see s. 20(3) of the PODSA and s. 35 of
the
Health Professions Act
.

[11]

The bylaws with which we are concerned were adopted unanimously by the
Council on September 20, 2013. Schedule F, Part I, to the existing bylaws was
amended to provide a definition of incentive:

Money, gifts, discounts, rebates,
refunds, customer loyalty schemes, coupons, goods or rewards.

and section
15 of Schedule F was amended to provide:

15(1) A registrant must not provide or distribute, or be a
party to the provision or distribution of, an incentive to a patient or patients
representative for the purpose of inducing the patient or the patients
representative to:

(a)   deliver a prescription to a
particular registrant or pharmacy for dispensing of a drug or device specified
in the prescription, or

(b)   obtain any other pharmacy
service from a particular registrant or pharmacy.

(2)     Subsection (1) does not prevent a registrant from

(a)   providing free or discounted
parking to patients or patients representatives,

(b)   providing free or discounted
delivery services to patients or patients representatives,

(c)   accepting payment for drug or
device by a credit or debit card that is linked to an incentive.

(3)     Subsection 1 does not
apply in respect of a Schedule III drug or an unscheduled drug, unless the drug
has been prescribed by a practitioner.

Corresponding changes were also made to the Colleges bylaws
enacted under the PODSA, placing the responsibility on the manager of a
pharmacy to ensure that no incentives are provided to patients for inducement
purposes.

[12]

Evidently, the bylaws were filed with the Minister of Health on October
3, 2013. Since he did not disallow or amend the bylaws, they came into effect
on December 2, 2013 by operation of s. 19(3.1) of the
Health Professions
Act
and s. 21(5) of the PODSA. No challenge is made to the process by
which the bylaws were adopted, nor to the jurisdiction of the Council to enact
bylaws intended to promote the public interest.

The Proceedings Below

[13]

The petitioners filed their petition on December 5, 2013 seeking
judicial review under the
Judicial Review Procedure Act
, R.S.B.C. 1996,
c. 241. The petition contained a number of assertions, including the
statement that the Colleges purpose in adopting the bylaws was to prevent
patients from choosing a pharmacy based on price and to reduce or eliminate
competition between pharmacies on the basis of price; that the College had not
published nor made any reference to research or objective data that supported
the need for the prohibition from a patient care perspective; that the
evidence showed that customers want incentives for pharmaceutical services;
and that:

The research also demonstrates
that patients in fact have better medication adherence where loyalty programs
are in place. Loyalty programs encourage patients to remain with the same
pharmacy care provider, having the positive effect of improving medication
histories and solidifying pharmacist  patient relationships.

Under the heading Legal Basis, the petitioners asserted
that the bylaws had been adopted for an improper purpose; that they violate the
Competition Act
, R.S.C. 1985, c. C-34 and improperly discriminate;
and that they were overbroad and impossibly vague.

Injunction Application

[14]

On the same day as the petitioners filed their petition, they also
applied to the court below for an interim injunction. They argued that they
would suffer irreparable harm if the injunction were not granted and that the
balance of convenience lay with maintaining the
status quo
pre-bylaws
.
In support, they relied on affidavit evidence of Mr. Rieger (Sobeys
Director of Regulatory Affairs), Ms. Vipond (of counsel for the
petitioners) and Mr. Hoffman (Director of Pharmacy for Sobeys), which evidence
was also filed in support of the petition itself. As will be seen, at least
some of this evidence had not been before the Council before, or when, it
adopted the bylaws.

[15]

The injunction application was heard on December 20, 2013 by the
chambers judge, who issued his reasons, indexed as 2014 BCSC 12, on January 7,
2014. Applying the usual criteria enunciated in
RJR-MacDonald Inc. v. Canada
(Attorney General)
[1994] 1 S.C.R. 311, he found that there was a serious
question to be tried, but that the petitioners had not established they would
suffer irreparable harm if the injunction were not issued, nor that the balance
of convenience favoured them. In connection with the latter criterion, he
stated:

At this juncture, I find that I am unable to assess the
strength of the petitioners case. They contend that there is no potential harm
to the public if the interim injunction sought is issued. I do not regard the
matter as quite that simple. The fact that there has been no documented harm to
the public from customer loyalty programs to date does not mean that the risk
of harm is non-existent.

There are competing public interests at stake in this case.
On the one hand, the public have an interest in obtaining pharmacy services and
prescriptions at the lowest price
. If customers can obtain incentives, even
without a reduction in the price that they pay, that may be to the public
advantage.
On the other hand, the public also have an interest in receiving
safe pharmaceutical services
.

The principal functions of the
respondent are to serve and protect the public, and to exercise its powers and
discharge its responsibilities under all enactments in the public interest. In
my opinion, they must do so both retrospectively and prospectively. However, I
am mindful of the constraint upon me at this stage of the proceedings that I
should only go beyond a preliminary investigation of the merits when the result
of the interlocutory motion will in effect amount to a final determination of
the action. [At paras. 42-4; emphasis added.]

[16]

The Court also quoted a passage from
Harper v. Canada (Attorney
General)
2000 SCC 577, in which Chief Justice McLachlin had observed that
in considering an application for an interim injunction, it is wrong to insist
on proof that the law will produce a public good. Rather,
at this stage of
the proceeding
, this is presumed. (At para. 9; my emphasis.) The
chambers judge considered that the College must be afforded the opportunity to
develop its position as to public safety on the hearing of the petition and
that he could not assume that as a statutorily-created body charged with the
protection of the public, the College had proceeded contrary to its obligations
in passing the impugned bylaws. (At para. 46.) The application was
dismissed. (Cf.
Sobeys West Inc. v. Alberta College of Pharmacists
2014
ABQB 333, in which the Court granted an interim stay of the Alberta Colleges
bylaws prohibiting customer incentives.)

Reasons on Judicial Review

[17]

The petition was heard in May of 2014 and the chambers judge issued his
reasons on July 25, 2014. After setting forth the relevant legislation, he
summarized the petitioners position that the bylaws were unreasonable because:

a)    There is
no evidence of actual harm that could justify a broad prohibition of
incentives;

b)    The
Impugned Bylaws go beyond what could be required to address the theoretical
harms raised by the respondent; and

c)     The net effect of the Impugned
Bylaws is harmful to the public interest. [At para. 10.]

He noted, correctly, that the standard of review to be
applied to the Councils adoption of the bylaws was that of reasonableness,
citing
Dunsmuir v. New Brunswick
2008 SCC 9; and that the onus of
establishing that the bylaws were unreasonable rested on the petitioners.

[18]

Under the heading Background, the chambers judge recounted that as
early as April 2005, the Council had extensively considered the impact of
customer incentive programs on the practice of pharmacy. At that time, the
Council had decided:

pharmacists and prescribers can
be counted on as professionals who would not provide inappropriate pharmacy
services or prescription authorizations based solely on a patients desire to
accumulate loyalty points. In the unlikely event that such a practice occurred,
it would be addressed as a professional practice issue with the individual
professional(s) involved with the situation.

[19]

However, there was evidence that by 2007, the College had received
several complaints regarding methadone dispensing pharmacies engaging in
substandard practice and also providing cash incentives in exchange for
prescriptions. The chambers judge observed:

In 2008, the respondent received and accepted a report it had
commissioned reviewing customer incentive programs. The report concluded that
at that time, there was no evidence that loyalty programs had harmed patients
(who I will refer to as customers). The report recommended that if cases of
specific harms to customers from such programs became evident, those cases
could be dealt with through the respondents inquiry and discipline process.

Prior to its adoption of the Impugned Bylaws, the respondent
conducted research and made inquiries into the practices of other Canadian
pharmaceutical regulatory bodies concerning their treatment of customer
incentive programs. It also held public meetings to obtain input into whether
regulatory measures were needed to address customer incentive programs associated
with the purchase of drugs or devices, as those terms are defined by the
HPA
and
PODSA.

The respondent received some
14,000 emails from members of the public. The considerable majority of these
emails opposed a prohibition of the incentive programs associated with the
purchase of such drugs or devices. [At paras. 17-9.]

[20]

The judge began his discussion of the legal issues at paragraph 21. He
reasoned as follows:

Para. 21      He
was
not
persuaded that the impugned bylaws were adopted in order to
protect the businesses of smaller pharmacies or affect their ability to compete
with larger pharmacies such as those operated by the petitioners.

Para. 22      He
rejected the Colleges argument that, provided its Council members had held a
bona
fide
reasonable belief that incentive programs posed some risk of harm to
the public or to the standards of the profession, their adoption of the bylaws
must be respected by the Court. In support, he cited
Bass v. Pharmaceutical
Association of British Columbia
[1965] 54 W.W.R. 437 (B.C.C.A.).

Para. 27      It
was not necessary for the College to produce evidence of any actual harms
resulting from customer incentive programs in order to demonstrate that the
bylaws fell within a range of reasonable outcomes. However, the reasonableness
of the bylaws had to be assessed in light of the fact that the respondent can
point to only the possibility of harm to customers. (Para. 33.)

Para. 29      He
reiterated his comments from his reasons in the injunction application concerning
the competing public interests. Given these, the Colleges concerns had to be carefully
examined. He cited
Lindsay v. Manitoba (Motor Transport)
(1989) 62
D.L.R. (4th) 615 (Man. C.A.) in which the majority reasoned that although the
question of what constitutes public interest was one for the board in
question in that case, it was a determination that must be justified by facts
established before the board. In the result, the Court in
Lindsay
struck
down decisions that were found to be based on assumptions the Court described
as at best, conjectural.

Para. 38      The
overbreadth of a bylaw is not a stand-alone doctrine with which a bylaw may
be struck down; rather it is an analytical tool with which to assess the
reasonableness of the bylaw.

[21]

The chambers judge then turned to consider the five potential harms
that the College had identified as being associated with incentive programs.
They were as follows:

a)      The
use of bonus days where on certain days, a multiple of the usual reward would
be given for purchases was thought to potentially cause an unmanageable
increase in workload for on-duty pharmacists which could increase the
likelihood for them to make errors in filling prescriptions;

b)      Bonus
days might encourage a customer to defer filling a needed prescription until
the next bonus day;

c)      Incentive
programs could cause customers to repeatedly transfer their prescriptions from
one pharmacy to another, thus undermining their continuity of care;

d)      Incentive
programs could encourage customers to procure more drugs than required in order
to obtain the incentive reward; and

e)      The need for a pharmacist to
explain the incentive program reduces the time available for pharmacists to
counsel customers on medication therapy. [At para. 34.]

Since the petitioners had agreed, before the bylaws were
passed, to stop offering bonus days to pharmacy customers, the first two
concerns could be eliminated, at least insofar as the petitioners were
concerned. The chambers judge was of the view that it was reasonable for the College
to prohibit bonus days by bylaw and I understand the petitioners do not now take
issue with that view. (At para. 35.)

[22]

This left the final three concerns to be assessed in terms of public
interest. The Court proceeded to quote passages from and comment on the
affidavit evidence from three of the four board members who had proffered
evidence in support of the petition.

[23]

The first was Mr. Kipp, a longstanding practitioner and the chair
of the Council. He was of the view that it was contrary to the good standards
of practice to provide patients with awards or gifts of value in whatever
form. He observed that a pharmacists role is not simply to take and fill
prescriptions; rather, it includes duties to provide health care advice and to
provide counselling as to the therapeutic value of the drugs prescribed. Mr. Kipp
continued:

12.       The concerns of the Board of the
College in regard to incentives also involved a consideration that there is a
substantial portion of the population of persons obtaining prescription drugs
that can fairly be described as members of a vulnerable population. A
substantial component of this population could also be described as low income.
Members of the public who are either low income or are part of a vulnerable
population are particularly at risk to be unduly influenced by an incentive
with a monetary value upon the filling of a prescription. This would include
not only Air Miles, but also situations where there is cash provided or any
other valuable consideration or gift provided by the pharmacist to the patient
that induces a patient to obtain prescribed drugs. The Board of the College
considers it an obligation to protect this vulnerable population from this kind
of inducement to obtain prescription drugs. [At para. 41.]

[24]

Ms. Harris, the Vice-Chair of the Council, deposed:

5.         I was
practising as a pharmacist when incentive points were introduced. Following the
introduction, it quickly became apparent in my practice of pharmacy that many
prescriptions were being delivered by patients for filling, not because the
drugs were needed but because the patients wanted the incentive points. In
certain situations, this motivation is very apparent. For example, when a
pharmacist is filling a prescription for a large quantity of drugs, a
pharmacist sometimes does not have the full quantity of the drugs immediately
available in stock. While the patient will pay for the full prescription, the
pharmacist will issue a form of IOU, allowing the patient to return to pick
up the balance of the prescription when it becomes available. I have
encountered situations where patients will return and demand additional refills
on these high volume prescriptions, even though they never picked up the IOU drugs
that had been stored ready for them following the time the prescription was
initially filled, in order to obtain more incentive points on the new purchase.
When patients make these kinds of demands it creates a conflict for a
pharmacist. Where patients take the IOU drugs in addition to seeking additional
refills, this behaviour also leads to surplus prescribed drugs in households.



9.         It is
clear from my experience as a pharmacist that incentives induce patients to get
more prescriptions filled than needed, contrary to the best health care
interests of the patient, particularly when the patient has coverage from a
third party plan.



12.       In my
experience, it is very difficult to provide pharmacy counselling and
therapeutic drug advice to a patient at times when they are more focussed on
how many incentive points they are going to get for filling the prescription. I
have encountered many patients that, upon presenting a new prescription, want,
as their first priority to know how many points they are going to get when the
prescription is filled, rather than obtaining information on the proper
consumption of the drug or its health consequences.

13.       In my view, a pharmacist should
not induce the filling of a prescription with incentives. Incentives make it
more difficult for a pharmacist to prioritize a patients wellbeing. It is my
understanding incentives have been forbidden for a long time for methadone
patients. PharmaCare does not allow incentives on a PharmaCare purchase because
they do not wish to subsidize points programs. For all the same reasons as for
methadone and PharmaCare, the Incentives Prohibition Bylaws are necessary for
maintaining the standards of the profession of pharmacy, improving ethical
practice and better protection of the health of patients. [At para. 42.]

[25]

Mr. Ryan Hoag, a government appointee on the Council, deposed that
in his opinion, a conflict of interest exists between the pharmacists duty
towards the individual patient and the pharmacists grant of an incentive of
value to the patient as a retail customer of the pharmacy. In his analysis:

Any non-healthcare interference,
whether it be a monetary or non-monetary award, provided by the pharmacist to
the patient interferes with the patient/pharmacist relationship, and in
particular, the professional duties owed by the pharmacist to the patient when
a prescription is filled. [At para. 43.]

[26]

Finally, the chambers judge quoted from the affidavit of Ms. Solven,
the Deputy Registrar of the College, who deposed in part:

9.         Where
there are grants of incentives to  vulnerable populations, in my experience,
we also see a drop off in the very important requirements of PharmaNet patient
profile review and patient counselling. Problems with both of these factors
give rise to dispensing errors, which account for approximately 90% of the
complaints that come to my attention, making this a very significant concern
for the College.



12.       In
pharmacy, for patients in need of daily dispensing, there is a frequency of
dispensing practice. This practice usually applies to patients requiring drugs
for consumption on a daily basis. This would include methadone patients, but is
not limited to methadone patients; the practice applies to a number of
prescribed medications. This practice is subject to abuse by pharmacists. It is
a prime generator of income for pharmacies where the patient is obtaining
expensive medications on a daily basis. For example,
I have encountered
situations where pharmacists will retroactively dispense daily medication for a
patient even where the patient has missed taking the drugs for past days, thus
generating further revenue for the pharmacist for drugs the patient does not
need. The patients motivation in this context is to obtain a higher value
incentive from the pharmacist
.



15.       Any
breakdown or risk of breakdown in a pharmacist following the standards of
pharmacy or interference with standards of practice arising from a monetary or
non-monetary incentive inducing a patient to fill a prescription gives rise to
a risk to the patients and potentially public health. This is because it
creates a risk of prescribed drugs being dispensed or consumed other than as
prescribed by the physician or as counselled by a pharmacist.
These risks
arise from the postponing of the taking of a drug in order to increase the
value of the incentive obtained from the pharmacist; obtaining prescriptions
where the patient will not be taking the drugs in order to gain greater
monetary value from the pharmacist
; unnecessary transfers between
pharmacists to obtain a higher value of incentive and thus interfering with the
patients unfettered choice of pharmacist; as well as a surplus of drugs in
medicine cabinets throughout British Columbia which may be subject to abuse,
primarily by, in our experience, teenagers.

16.       I have
read the report of the Alberta College of Pharmacists entitled Inducements for
Drugs and Professional Services and, in particular, the section entitled Conclusion
at page 19 of the report.
The problems identified in the report are similar
to problems I have encountered in my work at the College; the goals and
objectives apply to the College in BC as do the statements as to developments
in the profession and the expanded roles of a pharmacist
. In particular, as
stated above,
an area of concern for me in my role as Deputy Registrar is
the drop off in pharmacist counselling of a patient as described at page 14 of
the Report
. The limited amount of time that a pharmacist has with the
patient at the time of dispensing should be spent on pharmacy services critical
to that patients wellbeing, such as counselling, PharmaNet patient profile
review and therapeutic drug advice, and not in administering a rewards program.

17.       Also, I am encountering staffing
policies coming from pharmacies in BC that impair the pharmacist in meeting
their obligations to a patient. One of the biggest issues is where a pharmacy
manager does not have enough professional staff commensurate with the workload
volume. Often what I see is one pharmacist with a number of support staff where
the dispensing is too great for one pharmacist to be able to meet the required
standards, including the checking of the patients Pharmanet profile and
patient counseling.
There is a risk created where the pharmacy has an
incentive program that draws in patients without providing the staffing and
support necessary to ensure safe pharmacy practice. This is a serious issue for
the College
. [At para. 44; emphasis added.]

[27]

The Alberta report referred to at para. 16 of Ms. Solvens
affidavit was entitled Inducements for Drugs and Professional Services and
had been before the Council at its meeting of June 21, 2013. In its executive
summary, the report described the following Patient Behaviours Observed
where incentive programs were in place in pharmacies:

The following patterns of patient
behaviour have been observed:

·

delays in filling prescriptions (
disrupts adherence to
treatment, may compromise health outcomes
)

·

requests to process prescriptions earlier than indicated (
negatively
impacts pharmacist availability, creates conflict between pharmacist/patient
and possibly pharmacist/prescriber
)

·

requests for larger quantities of medication (
contributes to
waste and potentially cost
)

·

transferring of prescriptions from pharmacy to pharmacy (
disrupts
continuity of care, introduces potential safety concerns
)

·

distribution of prescriptions and care amongst different
pharmacies to optimize inducement rewards (
disrupts coordination of care,
introduces potential safety concerns
)

·

have
prescriptions dispensed at one pharmacy that offers rewards, but contact a
pharmacist at a different pharmacy to obtain advice on using it (
disrupts
coordination of care, negatively impacts pharmacist availability
)

and
the following Systemic Concerns:

·

Calls into question integrity of the pharmacy profession

·

Disrupts relationships between patients, pharmacists, and other
health team members

·

Disrupts coordination and continuity of care

·

Potential to negatively impact treatment goals and health
outcomes

·

Potential to contribute to medication waste

·

Inducements
cost the health system; they are an opportunity cost that should be reallocated
to improve access and care

The report also referred to a survey of (Alberta)
pharmacists who were asked whether inducements and loyalty programs on the sale
of prescription drugs and pharmacy services should be prohibited. The result
was that 70% of registrants were in favour of a prohibition including 65% of
registrants practising in pharmacies that were offering inducements of some
kind.

[28]

The chambers judge expressed some reservations about the affidavit
evidence of the three board members and Ms. Solven. He noted that there
was nothing to corroborate their stated concerns and that all of them reflected
a presumption that, contrary to the decision of the Council taken in 2005, registrants
could not be trusted to meet their ethical responsibilities. (At para. 45.)
He questioned whether the views of the four deponents reflected the views of a
majority of the Council members.

[29]

As well, the judge said, the evidence of the four deponents defies
common sense with respect to customer purchasing of drugs and devices whose
prices will far exceed the value of the incentives offered, particularly for
what are described as members of a vulnerable population. He characterized the
Councils determination that the public interest favoured the bylaws as conjectural,
quoting from
Lindsay
. There were already governmental prohibitions on
incentives provided to customers in the Pharmacare and methadone programs, and
other provinces had addressed the issue of incentive programs in less intrusive
ways. Manitoba, for example, had put in place a regulation prohibiting pharmacists
from offering or providing promotions that would give patients more than the
usual amount of points, loyalty points or rewards offered as part of an
inducement program.

[30]

With respect to the Colleges third concern  the offering of incentives
to patients to transfer prescriptions from one pharmacy to another  the
chambers judge agreed that a bylaw eliminating incentives for this purpose (as
opposed to the simple filling of a prescription) would be reasonable. On the
other hand, the broader approach adopted by the Council  prohibiting the use
of any benefit or incentive programs in connection with prescriptions or
related products  was in his view overbroad and unreasonable.

[31]

The chambers judge characterized the Colleges fourth concern  that
customers could be encouraged to procure more drugs than required in order to
obtain rewards  as illogical. In his analysis, the cost of the drugs or
devices to customers will invariably exceed the value of the rewards offered. (At
para. 55.) In his analysis, the Colleges position ignored the reality
that everyone must obtain a prescription from a physician before it may be
filled and that prescriptions are for specific drugs in specific dosages or
amounts specified by the physician. Each customers medication history is
available to the pharmacist through the PharmaNet system whenever a prescription
is filled or re-filled, and the Colleges Code of Ethics requires a pharmacist
to take appropriate steps to prevent and report the misuse or abuse of
substances by customers.

[32]

Finally, with respect to the fifth concern  that the need for a
pharmacist to explain an incentive program reduces the time available for
counselling customers on medication therapy  the judge stated:

The obligation on the part of a
pharmacist to counsel customers on medication therapy is found in standard 2(b)
of the respondents Code of Ethics. Moreover,
there is no evidence to
support the concern that the time needed to explain the petitioners incentive
programs has impacted upon the time available for to counsel customers on
medication therapy
. [At para. 58; emphasis added.]

[33]

He concluded that the impugned bylaws fell outside the range of
possible acceptable outcomes, given the competing public interests, and the
respondents ability to pass bylaws that are narrower in scope to address their
reasonable concerns. He struck down the bylaws in their entirety, leaving to
the College, if it so chose, to craft a replacement bylaw that would address
concerns the Court
had
found to be reasonable.

Issues on Appeal

[34]

In its factum, the College asserts the following errors on the part of
the court below:

(1)     The learned Chambers Judge erred in his
interpretation and application of the reasonableness standard of review.

(2)     The learned Chambers
Judge erred by conflating the common law principles and evidentiary
requirements applicable to interim injunction applications with administrative
law principles governing judicial review of the bylaw-making functions of
self-governing health professions under the HPA.

The College says that as a result of these errors, the
chambers judge examined the legitimacy of the Colleges expressed concerns
and opinions underlying the bylaws from the perspective that it was necessary
to balance the two competing public interests referred to earlier; and that he
effectively required empirical evidence of harm to public safety to justify the
reasonableness of the bylaws. In the Colleges submission, this represented a radical
departure from the usual application of the reasonableness standard to the
review of bylaws adopted by professional bodies.

The Record

[35]

Before turning to these arguments, however, I propose to consider (if
not resolve) the issue of what material was properly before the court below  effectively,
what constituted the record for purposes of the judicial review. The College
did not raise any ground of appeal based on this issue; but in connection with
its second ground of appeal, it submitted:

The Respondents adduced additional harms-related evidence
following the Injunction Decision, as well as affidavit evidence in which
various senior executives either express their opinions on the College concerns
underlying the Bylaws or make arguments about them: e.g. see AB #2, pp 347-349;
355-370.

The legal and evidentiary
requirements applicable to judicial review proceedings are markedly different
than those applicable to interim injunction proceedings. The Supreme Court of
Canada has recognized that judicial review of administration action is to a
large extent a specialized branch of statutory interpretation:
U.E.S., Local
298 v. Bibeault
, [1998] 2 S.C.R. 1048 at para. 121 (citing S.A. de
Smith,
Constitutional and Administrative Law
(4
th
ed. 1981)
at p. 558). Accordingly, ascertaining what public interest means for
purposes of the [
Health Professions Act
]
is an interpretive exercise
that is confined to an examination of the statute itself. Whatever evidence the
Respondents adduced in the proceedings below in support of public interest
benefits harm is irrelevant to such an exercise, as is the evidence relating
to the Respondents opinions (and the arguments contained in some of their
affidavits) about the need for the Bylaws or the legitimacy of the concerns
underlying them
. An evidentiary finding for interim injunction purposes
that there were competing public interests at stake for purposes of the irreparable
harm analysis has no place in the judicial review analysis; nor does the idea
that public interest for [
Health Professions Act
] purposes reflects or
can reflect competing public interests depending on the facts underlying a
judicial review application make any sense from a statutory interpretation
perspective. [Emphasis added.]

[36]

The affidavit evidence filed by the petitioners in the court below
included material that directly countered this position. I note for example
affidavit No. 1 of Mr. Rieger, who in addition to his executive role
at Sobeys is also a pharmacist. He recounted
inter alia
the results of a
study commissioned by Safeway and others in December 2012 of 1,000 British
Columbians concerning the effect of incentives on drug purchases; a study of
500 Albertans in December 2012 (when the Alberta report was being considered);
a study done in 2006 by the Saskatchewan College of Pharmacists; and one
carried out by the New Brunswick Pharmaceutical Society and Nova Scotia College
of Pharmacists jointly. Mr. Rieger deposed that all of these studies showed
that incentive or loyalty programs had little or no effect on the
professionalism of pharmacists, and that patients are generally in favour of
pharmacies offering loyalty reward programs. In his analysis, there was no
evidence to suggest that the impugned bylaws were necessary or in the public
interest; rather, loyalty programs are a benefit to patients filling
medication prescriptions, as they reduce the cost to the patient of the
medication. The College has not demonstrated that discounts and other price
incentives cause harm to patients.

[37]

Another affidavit sworn by Mr. Rieger on January 24, 2014 (originally
filed in support of the document disclosure application) stated in part:

6.     Some
of the Colleges affiants depose that the College has received complaints or
has engaged in investigatory or disciplinary actions with respect to the
provision of incentives or inducements to patients. I believe that the only
complaints received by the college or disciplinary investigations engaged in by
the college related to the provision of inducements such as cash payments or
cigarettes which have been offered to vulnerable patients in circumstances
associated with otherwise clearly fraudulent or unethical conduct by a
pharmacist.
To the best of my knowledge, the College has never identified
any complaints received by the College or any investigations or disciplinary
matters engaged in by the College in relation to the provision of customer
loyalty points
, with the exception of a complaint recently launched by the
College against a Canada Safeway pharmacist following the implementation of the
Incentives Prohibition Bylaws and relating to an Air Miles promotion on
Medreminders and new patient profiles.

7.     At
no time prior to the implementation of the Incentives Prohibition Bylaws did
any representative of the College ever raise with Canada Safeway any concern
about compliance with third party payor agreements or an alleged obligation on
the part of Canada Safeway to account to the third party payor for the value of
AirMiles provided in relation to a transaction. Nor has any such concern or
alleged obligation ever been raised by any third party payor with whom Canada
Safeway does business. [Emphasis added.]

[38]

Mr. Riegers affidavit No. 5, sworn April 25, 2014,
exhibited a letter dated September 26, 2013 from the Competition Bureau of
Canada to the Alberta College of Pharmacists. The Bureau expressed concern
about the proposed prohibition of inducements offered by pharmacists. It stated
in part:

While we understand the view
that consumer choice over medication should be primarily influenced by medical
need, it is not clear from your document that the [Alberta College of
Pharmacists] views on the impact of inducements on consumer decisions to
purchase prescription drugs is based on any empirical evidence. We would
respectfully suggest that, without such evidence, it is difficult to conclude
that any of the negative consequences associated with this consumer behaviour
can be determined. Furthermore, we would submit that the economic reality
facing many consumers is that they must choose between a host of important
products and services, including those falling under the health care umbrella,
based on their income  We would ask that you consider the possibility that
inducements by pharmacists for prescription drugs and pharmacy services
translate integrating greater purchasing power for consumers, particularly for
low income Canadians, which will improve their access to necessary health
services.

[39]

Also of interest in the petitioners material was an affidavit of Ms. Wihak,
of counsel for the petitioners, who had had the task of reviewing the
voluminous documents produced by the College in response to the chambers
judges disclosure order. She deposed:

12.       The only Documents
contained in the nine volumes that relate to actual or potential harm caused by
incentives relate to documentation of incidents with regard to the Methadone
Treatment Program, and certain pharmacies located in the Vancouver Downtown
Eastside, which were engaging in a range of fraudulent and harmful practices in
relation to methadone treatments. Attached to this Affidavit as Exhibit A is
a true copy of a series of online news stories outlining the problems of
incentives in relation to methadone treatment in the Vancouver Downtown Eastside.
Attached to this Affidavit as Exhibit B is a true copy of the Colleges
Methadone Maintenance Therapy Two Year Action Plan.

13.
There are no
Documents that relate to any specific harm caused by loyalty points or loyalty
programs and pharmaceutical services and prescriptions
. [Emphasis added.]

[40]

With respect to the Colleges comment that such affidavit evidence
should not have been admitted, the petitioners argued in favour of a more flexible
approach to the record. As stated in their factum:

the rationale for limiting the record on a judicial review
of an adjudicative decision of an administrative tribunal is inapplicable in
the context of non-adjudicatory decision making, where there is
no record
of proceedings, no evidence tendered, no natural justice afforded, no explicit
findings of fact or interpretations of law, and importantly, no reasons given
.

In determining whether the
public interest was adequately taken into account, as required by the statute,
a court must examine whether there are relevant factors related to the public
interest that were not considered
. The information contained in the
Respondents affidavits, for example, with respect to the benefits of loyalty
programs to consumers and the wide range of safeguards that are in place to
prevent the improper provision of pharmaceuticals,
is all information which
was clearly within the Colleges knowledge and ought to have been considered in
rendering its decision
. [Emphasis added.]

[41]

Mr. Gall for the petitioners noted the definition of record of the
proceeding in the
Judicial Review Procedure Act
. Section 1 states that the
record
includes
:

(a)   a document by which the proceeding is commenced;

(b)   a notice of a hearing in the proceeding;

(c)   an intermediate order made by the tribunal;

(d)   a document produced
in evidence at a hearing before
the tribunal
, subject to any limitation expressly imposed by any other
enactment on the extent to which or the purpose for which a document may be
used in evidence in a proceeding;

(e)   a transcript, if any, of the oral evidence given at a
hearing;

(f)    the decision of the tribunal and
any reasons given by it.
[Emphasis added.]

As counsel points out, this definition is clearly geared to
tribunals that make adjudicative decisions at hearings, rather than legislative
or policy-laden decisions at meetings that (as in the case at bar) may take
place over an extended period while a matter is debated, refined and finally
decided upon. For these kinds of tribunals, the petitioners say the record
should include all of the material which bears on the arguments that they are
entitled to make, citing
Hartwig v. The Commission of Inquiry into Matters
Relating to the Death of Neil Stonechild
2007 SKCA 74 at para. 32.

[42]

In
Hartwig
, two Saskatoon policeman sought to quash various
aspects of findings made by a commission of inquiry on the basis,
inter alia
,
that the findings made were erroneous, perverse, capricious and made without
regard for the material before the Inquiry, was completely contrary to the
evidence presented at the Inquiry and was unreasonable. The Minister of
Justice took the position that certain materials relied upon by the officers
and the police association
before the Commission
were not admissible on
the judicial review. (Presumably Saskatchewan did not have a statutory
provision similar to the definition of the record in this provinces
Judicial
Review Procedure Act
.) The Minister relied on older law exemplified by
R.
v. Northumberland Compensation Appeal Tribunal, Ex parte Shaw
[1952] 1 All
E.R. 122 (C.A.), in which Denning L.J. (as he then was) stated that where
certiorari
is sought on the ground of error of law on the face of the record, affidavit
evidence is not, as a rule, admissible, for the simple reason that the error
must appear on the record itself. (At 131, cited at para. 14 of
Hartwig
;
cf. D.J.M. Brown and J.M. Evans,
Judicial Review of Administrative Action in
Canada
(looseleaf) at
§
6:5510
and cases cited therein.)

[43]

Writing for the Court in
Hartwig
, Richards J.A. reviewed the
evolution of the law of judicial review in Canada since
Northumberland
and
observed that the no evidence jurisdictional test is now taken to mean there
is no evidence that is
sufficient in law
to do so. In his analysis:

If this is the case, then obviously an argument alleging no
evidence could not be mounted without resort to the evidence itself. There
would be no other way to establish whether the evidence is sufficient to
warrant the findings that were made.

Finally, counsel for the Minister argues that, if the
evidence presented to a tribunal is available to a court conducting a judicial
review of the tribunal's decision,
judicial review will take on the
character of an appeal. This is not a significant concern
. The system of
standards of review erected by the Supreme Court was created for the express
purpose of maintaining the appropriate institutional relationship between
courts and administrative agencies and, more particularly, to ensure that
courts approach the decision-making of administrative bodies with an
appropriate level of deference. As noted above, the substantial majority of
Canadian jurisdictions already provide that the evidence before tribunals must
be available to reviewing courts. There has been no suggestion that this has
somehow created a significant problem by wholly collapsing the distinction
between appeals and judicial review proceedings.

In the result, therefore, the Minister has not established
that the evidence from the Commission hearings, and relied on by Hartwig,
Senger and the Association, should be excluded for purposes of their
applications. To the contrary, in my view,
it is necessary to revisit and
revise traditional notions about the scope of the material properly before a
court on a judicial review application.

As indicated, I prefer to base my conclusion in this regard
on the straightforward proposition that
the parties to a judicial review
application should be able to put before a reviewing court all of the material
which bears on the arguments they are entitled to make
. If a tribunal
decision can be challenged because it involves a patently unreasonable finding
of fact, then
the evidence underpinning that finding
should be available
for the Court to consider. This is ultimately a sounder and more transparent
approach to this issue than one couched in terms of the sometimes elusive
notion of jurisdiction or framed around the complex and rather uncertain and
unsatisfactory body of case law relating to the concept of decisions based on no
evidence.

Thus, in all of the
circumstances, the best course in this area for now is to simply recognize the
right of participants in judicial review proceedings to
bring forward the
evidence which was before the administrative decision-maker.
This may be
done by way of an affidavit which identifies how the evidence relates to the
issues before the court and which otherwise lays the groundwork for its
admission. That was the general approach taken by Hartwig. [At paras. 29-33;
emphasis added.]

In the result, the Court of Appeal concluded that an
applicant in a judicial review must be entitled to have the reviewing court
consider the evidence
presented to the tribunal in question
. No other
result is fully consistent with the present substance of administrative law.
(Para. 24; my emphasis.)

[44]

Hartwig
was cited with approval by this court in
SELI Canada
Inc. v. Construction and Specialized Workers Union, Local 1611
2011 BCCA
353.
SELI
involved an attempt by the petitioner employers to file an
unofficial transcript of the proceedings before the Human Rights Tribunal,
given that no official transcript was available. The respondent opposed the
employers application on the basis that the transcript was obviously not part
of the record and a court could not look beyond the record in carrying out a
judicial review.

[45]

Mr. Justice Groberman for the Court reviewed the decline of the
doctrine of error of law on the face of the record as an important concept in
judicial review in Canada, culminating in
Dunsmuir
. The result of these
developments, he stated, was that the principle had ceased to be of practical
importance in this country and that an error of law (including a finding of
fact made without evidentiary support) is reviewable using an appropriate standard
of deference, whether or not it is apparent on the face of the record. (At para. 64.)

[46]

The Court expressed some reservations concerning an Ontario case holding
that affidavit evidence should not generally be admitted because otherwise
the parties seeking judicial review could then attempt to reframe the evidence
that was before the arbitrator. (See
142445 Ontario Ltd., c.o.b as
Utilities Kingston v. The International Brotherhood of Electrical Workers,
Local 636
(2009) 251 O.A.C. 62 at para. 32, quoted in
SELI
at para. 68).
In Groberman J.A.s analysis:

In my view, neither of these
concerns is persuasive in the case before us. It is true that extensive
affidavits or transcripts will assist a party who sets out to abuse the process
of the court by trying to turn a judicial review application into a hearing
de
novo
.
A court need not tolerate such a practice, and can refuse to admit
affidavit evidence if it is not relevant to a genuine ground of judicial
review.
The fear of abuse should not be a basis for refusing to admit
affidavit evidence where it is filed in support of a recognized basis for
judicial review. [At para. 69; emphasis added.]

[47]

Since the petitioners in
SELI
were asserting that the Tribunal
had reached an unreasonable conclusion, the evidence that had been tendered
before it was, Groberman J.A. stated, relevant to the proceedings. (At para. 77.)
With respect to the unofficial transcript sought to be admitted, it could not
be considered extraneous since it represented an attempt to reconstruct
precisely the evidence that was before the tribunal. (At para. 80.) He
closed his reasons by approving the passage from paras. 31-3 of
Hartwig
reproduced above.

[48]

Before us, Mr. Gall acknowledged that both
Hartwig
and
SELI
were concerned only with whether the evidence
upon which [the
tribunals] reasons were based
, could be put before the Court. (My
emphasis.) However, he argued in favour of extending similar reasoning to evidence
not
in fact before the tribunal:

In the context of
non-adjudicative settings, such as this, where the decision-maker is gathering
its own evidence and arguments and does not provide reasons, it is necessary
that a court on judicial review be able to understand
what evidence and considerations
ought to or could have been taken into account by the decision-maker
.
[Emphasis added.]

[49]

Counsel also referred us to an article, Evidentiary Rules in a Post-
Dunsmuir
World: Modernizing the Scope of Admissible Evidence on Judicial Review by
Lauren Wihak and Benjamin Oliphant in (2015) 28
Can. J. Admin. L. & P.
323, advocating a broader approach to the record. In their analysis:

The difficulty is simply that
there are now certain substantive arguments available on judicial review, both
to applicants and respondents, that were not available at the time that
Northumberland
was decided.
These arguments going to the substantive merits of the decision
can be made in the context of administrative decisions for which evidence
extrinsic to the record is not only helpful, but sometimes necessary, in order
for the court to exercise meaningful judicial review.
To the extent that
these arguments are available, and consistent with a courts role on judicial
review, parties should not be hamstrung in making these arguments by
evidentiary rules more consistent with a strictly jurisdictional concept of the
review function. [At 343; emphasis added.]

[50]

If this is correct, any changes to the rules of admissibility going
forward will have to permit what the authors refer to as meaningful review
without effectively transforming judicial reviews into trials  i.e., without
judicializing the administration of government to a much greater degree than
has already occurred. Any change would have to recognize the separate roles of
courts and tribunals emphasized in
Dunsmuir
:

Deference in the
context of the reasonableness standard therefore implies that courts will give
due consideration to the determinations of decision makers. As Mullan explains,
a policy of deference recognizes the reality that, in many instances, those
working day to day in the implementation of frequently complex administrative
schemes have or will develop a considerable degree of expertise or field
sensitivity to the imperatives and nuances of the legislative regime: D. J.
Mullan, Establishing the Standard of Review: The Struggle for Complexity?
(2004), 17
C.J.A.L.P.
59, at p. 93. In short, deference requires
respect for the legislative choices to leave some matters in the hands of
administrative decision makers, for the processes and determinations that draw
on particular expertise and experiences,
and for the different roles of the
courts and administrative bodies within the Canadian constitutional system.

[At para. 49; emphasis added.]

[51]

The only case authority cited to us that permitted fresh materials to
be admitted on judicial review

was an excerpt from oral reasons given on
December 3, 2015 by the Alberta Court of Queens Bench in the
Sobeys West
case.
It involves the review of bylaws passed by the Alberta College of Pharmacists similar
to those at issue in the case at bar. In the excerpt, Mr. Justice
Ouellette was dealing with a pre-hearing application for the admission of
evidence that was not part of the record, specifically the material in the
affidavits [or?] attached to the various affidavits that was existing at the
time or prior to the April 2014 decision of the College. He ruled that they
should be admitted as just a principle of regularizing the record. They should
have been in the record. Other material not in existence at the time of the
Colleges decision was admitted in accordance with the fresh evidence
criteria enunciated in
R. v. Palmer
[1980] 1 S.C.R. 759. The Alberta court
also ruled that the applicable standard of review in the hearing would be that
of correctness. (Counsel agree that the standard of review in the case at bar
is reasonableness.)

[52]

In my respectful view, the Alberta ruling is not consistent with the law
of this province as it now stands. There is ample authority for the proposition
that evidence that could or should have been before the tribunal, but which was
not in fact before it, is generally
not
admitted in judicial review
proceedings. The court is reviewing, and must show some deference for, the
decision already taken, rather than decide the matter anew on different
evidence. A recent case on point is
Albu v. The University of British
Columbia
2015 BCCA 41. There, in response to an attempt by the petitioner to
refer the reviewing judge below to materials that had not been before the tribunal
(in that case, the Senate Committee of the university), Madam Justice MacKenzie
stated for this court:

Ms. Albu says the chambers judge erred in limiting the
evidence on the judicial review to the record before the Senate Committee. But
I agree he was precluded at law from considering the extraneous material,
including (amongst other items) emails between members of Faculty staff, and
excerpts from the transcript of an examination for discovery in her civil
action.

Ms. Albus submissions reflect a fundamental
misunderstanding of this Courts role in an appeal of a judicial review
decision
. That courts perform a supervisory role on judicial review is well
known, as explained by Mr. Justice Bastarache and Mr. Justice LeBel
in
Dunsmuir v. New Brunswick
:

[28]       Judicial review is the
means by which the courts supervise those who exercise statutory powers, to
ensure that they do not overstep their legal authority. The function of
judicial review is therefore to ensure the legality, the reasonableness and the
fairness of the administrative process and its outcomes.

The supervisory role, however, means that judicial review
proceedings are to be conducted on the record:
Actton Transport Ltd. v.
British Columbia (Employment Standards)
, 2010 BCCA 272 at paras. 19-23.

On judicial review, the
reviewing court generally does not admit evidence that is not part of the
record:
SELI Canada Inc. v. Construction and Specialized Workers Union,
Local 1611
at para. 80
. This Court clearly explained in
Actton
Transport Ltd.
at para. 23 that
the reviewing court usurps the role
of the tribunal where it receives new evidence that was not before the tribunal
and conducts a
de novo
hearing rather than reviewing the tribunals
decision based on the record that was before the tribunal
. Such an approach
is not appropriate on judicial review or on an appeal from a judicial review
decision. [At paras. 34-6; emphasis added.]

See also
Dane Developments Ltd. v. British Columbia
(Forests, Lands and Natural Resource Operations)
2015 BCSC 1663 at paras. 46,
57;
Association of Universities and Colleges of Canada v. Canadian Copyright
Licensing Agency (Access Copyright)
2012 FCA 22 at para. 19;
Bernard
v. Canada (Revenue Agency)
2015 FCA 263 at paras.13-28;
Morlacci v.
British Columbia (Minister of Energy, Mines and Petroleum Resources)
(1997)

44 B.C.L.R. (3d) 41 (C.A.).

[53]

To the extent, then, that the chambers judge in this case may
have admitted evidence that was not directly or indirectly before the Council, I
believe he was in error. In reaching this
conclusion, I emphasize
that the chambers judge was satisfied that the concerns of the Council
described earlier were
bona fide.
There was no assertion that, in Mr. Galls
phrase, the Council had attempted to immunize its decisions from any scrutiny
by limiting the material it considered. Had this been the case, a more flexible
view of the admissibility of evidence might have been justified: see Brown and Evans,
supra
, at §6:5300 concerning cases where fraud or bad faith is alleged.

[54]

The College, however, did not rely on the chambers
judges error in admitting the fresh evidence as a ground of appeal, and was
content to argue the appeal on the basis of what was admitted, most of which Ms. Lovett
characterized as historical background.

The Substantive Appeal

Reasonableness

[55]

We come, then to the issues raised by the College on the main appeal,
namely whether the chambers judge erred in his interpretation and application
of the reasonableness standard and whether he conflated common law principles
and evidentiary requirements applicable to interim injunction applications with
administrative law principles governing judicial review of the bylaw-making
functions of the Council under the
Health Professions Act
.

[56]

The College began its argument by emphasizing its broad duty to act in
the public interest, as set forth at s. 16(1) of the Act, and its wide
objects, as set out at s. 16(2). As Ms. Lovett contended, the
unifying theme of the

Act, like other statutes relating to the
professions, is that the governing body must exercise its powers in the public
interest. There can be no doubt that public interest in this context extends
to the maintenance of high ethical standards and professionalism on the part of
the profession. As stated in
Rocket v. Royal College of Dental Surgeons
[1990] 2 S.C.R. 232 (a case which also raised
Charter
issues):

It is difficult to overstate the importance
in our society of the proper regulation of our learned professions. Indeed, it
is not disputed that the provinces have a legitimate interest in regulating
professional advertising. The maintenance of professionalism and the protection
of the public are at the heart of such regulations. As Dubin A.C.J.O. put it at
p. 371:

. . . [unregulated professional
advertising] would only encourage the least competent and most unscrupulous
dentists to respond in kind to the confusion and detriment of the public and to
the diminution of the professionalism of the dental profession. In that
respect, I repeat what was stated by Chief Justice Hughes in
Semler v.
Oregon State Board of Dental Examiners
,
supra
, when he stated:

. . . the community is concerned in
providing safeguards not only against deception, but against practices which
would tend to demoralize the profession by forcing its members into an unseemly
rivalry which would enlarge the opportunities of the least scrupulous. What is
generally called the ethics of the profession is but the consensus of expert
opinion as to the necessity of such standards. [At 249.]

[57]

Ms. Lovett also submitted that there is nothing in either the
Health
Professions Act
or the PODSA to suggest that in discharging its
responsibilities, the College must ensure that pharmacy services and
prescriptions are provided to the public at the lowest price. Counsel notes
that the College does not have any authority to regulate the fees that may be
charged by pharmacists for dispensing prescriptions and that such authority is unrelated
to ensuring and maintaining the high standards of competence and ethical
practice of the pharmacy health profession. On the latter point the chambers judge
of course disagreed.

[58]

Counsel for the College also submitted, relying heavily on
Catalyst
Paper Corp. v. North Cowichan (District)
2012 SCC 2
,
that
reasonableness takes its colour from the context and that courts have
traditionally applied a high degree of deference to bylaws passed by the
governing bodies of the professions. We were referred to
Ebert Howe and
Associates v. British Columbia Optometric Association
(1985) 66 B.C.L.R 72 (C.A.).
(From the trial judgment in that case, I gather that it was not before the court
on judicial review but was an action to have certain bylaws declared
ultra
vires:
see (1984) 57 B.C.L.R. 153 at 155.)

[59]

In this courts decision in
Ebert Howe
, Mr. Justice Seaton,
with Mr. Justice Esson concurring, quoted the well-known passage from the
judgment of Lord Russell C.J. in
Kruse v. Johnson
[1898] 2 Q.B. 91, who
stated in part:

courts of justice ought to be
slow to condemn as invalid any by-law, so made under such conditions, on the
ground of supposed unreasonableness. Notwithstanding what Cockburn C.J. said in
Bailey v. Williamson
(1), an analogous case, I do not mean to say that
there may not be cases in which it would be the duty of the Court to condemn
by-laws, made under such authority as these were made, as invalid because
unreasonable. But
unreasonable in what sense? If, for instance, they were
found to be partial and unequal in their operation as between different
classes; if they were manifestly unjust; if they disclosed bad faith; if they
involved such oppressive or gratuitous interference with the rights of those
subject to them as could find no justification in the minds of reasonable men,
the Court might well say, Parliament never intended to give authority to make
such rules; they are unreasonable and ultra vires. But it is in this sense,
and in this sense only, as I conceive, that the question of unreasonableness
can properly be regarded
. A by-law is not unreasonable merely because
particular judges may think that it goes further than is prudent or necessary
or convenient, or because it is not accompanied by a qualification or an
exception which some judges may think ought to be there.
Surely it is not
too much to say that in matters which directly and mainly concern the people of
the county, who have the right to choose those whom they think best fitted to
represent them in their local government bodies, such representatives may be
trusted to understand their own requirements better than judges
. Indeed, if
the question of the validity of by-laws were to be determined by the opinion of
judges as to what was reasonable in the narrow sense of that word, the cases in
the books on this subject are no guide; for they reveal, as indeed one would expect,
a wide diversity of judicial opinion, and they lay down no principle or
definite standard by which reasonableness or unreasonableness may be tested.
[At 99-100; emphasis added.]

[60]

This passage was cited with approval more recently in
Catalyst
,
where a municipal taxation bylaw was challenged on judicial review. The Court
noted the broad discretion historically accorded to municipalities engaged in
delegated legislation and confirmed that the adoption of bylaws is not a quasi-judicial
decision because it involves an array of social, economic, political and other
non-legal considerations. (Para. 19.)  The Court rejected the argument that
the
Dunsmuir
standard now requires that all municipal decisions must
meet a test of demonstrable rationality in terms of process and outcome.
(Para. 22.) Previous cases such as
Kruse
were said still to be relevant
and applicable, as they point the way to what is reasonable in the particular
context of bylaws passed by democratically elected municipal councils. (Para.
23.) The Chief Justice then concluded:

It is thus clear that courts reviewing bylaws for
reasonableness must approach the task against the backdrop of the wide variety
of factors that elected municipal councillors may legitimately consider in
enacting bylaws. The applicable test is this:
only if the bylaw is one no
reasonable body informed by these factors could have taken will the bylaw be
set aside.
The fact that wide deference is owed to municipal councils does
not mean that they have
carte blanche
.

Reasonableness limits municipal
councils in the sense that the substance of their bylaws must conform to the
rationale of the statutory regime set up by the legislature. The range of
reasonable outcomes is thus circumscribed by the purview of the legislative
scheme that empowers a municipality to pass a bylaw. [At paras. 24-5;
emphasis added.]

[61]

The College submits that a consideration of contextual factors in the
case at bar should have led the chambers judge below to apply the high degree
of deference described in
Kruse
, to decisions of the Colleges governing
body. Although the Council is of course not elected directly by the public as
municipal councillors are, it is elected by the members of the College and includes
experienced pharmacists from disparate locations and types of practices, as
well as four government appointees. Its meetings are open to the public and
various procedural safeguards are in place. As mentioned earlier, bylaws passed
by the Council do not become effective until they have been considered by the
Minister of Health and are thus subject to a degree of oversight by a
government official.

[62]

One of the lessons of
Dunsmuir
, however, is that one standard 
reasonableness  was to replace the previous two variants of reasonableness
review (at para. 45). While reasonableness takes its colour from the
context (see
Canada (Citizenship and Immigration) v. Khosa
2009 SCC 12
at para. 59), courts should not now replace the previous two standards
with a spectrum of different types of tribunals to which differing degrees of
reasonableness apply. Instead we must approach administrative decisions on the
more general basis that:

certain questions that come
before administrative tribunals do not lend themselves to one specific,
particular result. Instead, they may give rise to a number of possible,
reasonable conclusions. Tribunals have a margin of appreciation within the
range of acceptable and rational solutions. A court conducting a review for
reasonableness inquires into the qualities that make a decision reasonable,
referring both to the process of articulating the reasons and the outcome. In
judicial review, reasonableness is concerned mostly with the existence of
justification, transparency and intelligibility within the decision-making
process. But it is also concerned with whether the decision falls within a
range of possible, acceptable outcomes which are defensible in respect of the
facts and law. [
Dunsmuir,
para. 47.]

Application to the Case at Bar

[63]

The chambers judge reproduced the passage from
Ebert Howe
to
which I have referred, including the passage in turn quoted from
Kruse
.
He acknowledged that the College was not obliged to adduce evidence of actual
harm in order to justify the bylaws. This must surely be correct: a body such
as the College must be free to take preventative measures before actual harm
occurs. At the same time, the chambers judge said the bylaws had to be carefully
examined given the competing public interests he had identified (para. 33)
and their reasonableness determined in light of the respondents attempt to
balance the competing public interest identified above. Then followed the
quoted passage from
Lindsay v. Manitoba
, in which the Court observed
that a policy determination must be justified by facts established before the Board
and must find justification in the facts. (See para. 39.)

[64]

It is worth noting that
Lindsay
did not involve a judicial
review, but was an appeal from decisions of the Motor Transport Board of
Manitoba interpreting and applying new provisions of the
Motor Vehicle
Transport Act
, R.S.C. 1985, c. 29 (3rd Supp.). The new legislation imposed
a reverse onus that required the issuance of a license unless an interested
person objected and proved detriment was likely to result to the public
interest if the license were issued. The Court of Appeal ultimately ruled that
the Board had erred in its interpretation of the Act and in its determination
of likely detriment to the public interest. In so holding, Philp J.A. for the
majority emphasized that the Court of Appeal was not bound by the standard that
applies to judicial review for jurisdictional error. In his words:

It has long been recognized that
the powers of the court and the remedies available differ in cases of appellate
review and non-appellate review. For example, in exercising appellate
jurisdiction on a point of law, a court is entitled to review the correctness
of the decision of the tribunal; and is not limited to a review of an error of
law that appears on the face of the record, as in the case of judicial review
for jurisdictional error. [At 625.]

[65]

I am doubtful that
Lindsay
should have been considered by the
chambers judge as bearing on whether the impugned bylaws met the standard of
reasonableness enunciated almost 20 years later in
Dunsmuir
. In
particular, I am not persuaded the Council in this case was required as a
matter of law to prove that its concerns were justified by facts established
before it. The Council was not finding facts, and even the chambers judge
acknowledged that it was not required to show actual harm to customers before
it could adopt the impugned bylaws. Indeed, he accepted that the onus was on
the petitioners to show that the bylaws did
not
meet the reasonableness
standard. No authority was cited to us for the proposition that because the
bylaws affected a right of the public or engaged a competing public interest,
the onus somehow shifted to the College. (On the other hand, I know of no
reason why the Council could not consider the effect of the bylaws in denying
to pharmacy patients the apparent savings or rewards available on other
purchases, contrary to Ms. Lovetts suggestion.)

[66]

As we have seen, the critical part of the
chambers judges reasoning is found in his analysis of the affidavit evidence
of the four deponents on behalf of the College. After expressing some
skepticism as to whether they represented the view of every member of the
Council, the judge found that the third concern could have been addressed by
narrower provisions; that the fourth concern was illogical and ignored
reality; and that there was no evidence to support the fifth concern regarding
the time needed to explain customer incentive programs to patients. Taken
together, these concerns did not outweigh the harm done by the bylaws in the
form of denying pharmacy patients the right to purchase drugs for as low a
price as possible.

[67]

In the Colleges submission, the chambers judge
here applied too high a degree of scrutiny to the Colleges expressed concerns.
He deprecated anecdotal evidence, requiring empirical evidence of harm, and
weighed the competing public interests which he found to be engaged. Ultimately,
he found that the bylaws did not lie within the range of reasonable outcomes
because
they could have been narrower, were not supported by (empirical) evidence, and ignored
the realities of the pharmacists role.

[68]

I agree that the chambers judge did, with
respect, err by failing to ask whether on the whole, the bylaws lay within the
range of reasonable measures given the Councils concerns. Although the
evidence supporting the need for the bylaws was thin, the Council was not, in
the absence of a
Charter
challenge, required to select the least
intrusive path, nor to wait until there was empirical evidence demonstrating
the harm of customer incentive programs. The question was whether, given the
expertise of Council members and their concerns, the bylaws represented a reasonable
response. This was a question of policy that would benefit from the particular
expertise of pharmacists as opposed to a court of law. Again as stated in
Kruse
:

A bylaw is not
unreasonable merely because particular judges might think that it goes further
than is prudent or necessary or convenient or because it is not accompanied by a
qualification or an exception which some judges may think ought to be there.
[At 100.]

[69]

The petitioners also argued, at least
implicitly, that the Councils decision was neither justifiable, transparent
or intelligible  elements said in
Dunsmuir
to be an important aspect
of the reasonableness standard. It is difficult to discern how these qualities
are intended to relate to reasonableness in substantive, as opposed to
procedural, terms.
Catalyst
(decided post-
Dunsmuir
) illustrates,
however, that the standard may be met by a non-adjudicative tribunal even where,
to paraphrase the petitioners factum, there is no record of proceedings (other
than minutes of meetings), no evidence is tendered, no findings of fact or law
are made, and there are no reasons in the formal sense.

[70]

Here, the Council, acting
bona fide
, was of the
view that customer incentives offered by pharmacies were a matter of concern to
the public interest. There was some evidence  anecdotal though it may have
been in whole or in part  to support those concerns.
The Council was
obviously anxious to preserve the professional standards of pharmacists across
the province. Other jurisdictions had discussed the matter and at least one had
adopted a prohibition on incentive programs similar to that adopted by the Council.
At the end of the day, it cannot in my view be said that the Council's decision
lay outside the range of possible, acceptable outcomes that are defensible
in respect of the facts and law so as to require interference by a court of
law. Put another way, the substance of the bylaws conformed in my respectful
opinion to the rationale of the statutory regime to which the College is
subject. (
Catalyst
, para. 25.)

[71]

For these reasons, I would allow the appeal and set aside the
order of the court below, with thanks to all
counsel for their
able arguments.

The Honourable Madam Justice Newbury

I AGREE:

The
Honourable Mr. Justice Donald

I AGREE:

The Honourable Mr. Justice
Goepel


